DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See paragraphs [0001] and [0004]-[0007] for details.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: in paragraph [0001], line 2, after “September 23, 2019” insert --and issued as U.S. Patent number 10,809,099--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilboa (5646525).
Regarding claim 1, an apparatus, comprising: a transmitter (generator 16) configured for rotating a magnet about an axis in a way which produces a rotating magnetic dipole field (see Fig.9B as well as col. 4, lines 13-14); a receiver (helmet 12, and sensors 18, 20, 22) arranged at a distance from the transmitter (16) at least approximately on said axis and configured to periodically sense a set of total flux intensities in three dimensions, of said rotating magnetic dipole field (see Fig.4), successively (via sine and cosine of the signals would be successive during time t; see Figs.7-8) through a plurality of angularly distributed rotation angles (see alpha, beta, omega in Fig.4) of said magnet sufficient to characterize the total flux intensity with rotation of the rotating magnetic dipole field; and a processor (controller 52, or computer 58) configured to use the set of total flux intensities in conjunction with distance to determine an average flux intensity which determines a dipole strength m of the rotating magnetic dipole field (“measuring the instantaneous strength of the rotating magnetic dipole field provided by generator 16 at one or more fixed points on the helmet” see col.4, lines 36-38). 
Regarding claim 2, an apparatus, comprising: a transmitter (generator 16) configured for rotating a magnet about an axis in a way which produces a rotating magnetic dipole field (see Fig.9B as well as col. 4, lines 13-14) wherein said magnet defines a dipole axis that is orthogonal to the axis about which the magnet is rotated; a receiver (helmet 12, and sensors 18, 20, 22) arranged at a distance from the transmitter (16) at least approximately on said axis and in a location through which said dipole axis passes during rotation and configured to periodically sense a set of total flux intensities in three dimensions, of said rotating magnetic dipole field .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,310,507. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed invention is covered by the scope of the claims in U.S. Patent No. 9,310,507.
The following is the relationship between the claimed invention and U.S. Patent No. 9,310,507 (herein known as Zeller ‘507): claim 1 is similar to claim 1 of Zeller ‘507 and claim 2 is similar to claim 2 of Zeller ‘507. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brune et al (U.S. Pub. No. 2003/0090424) – locating technique and apparatus using an approximated dipole signal.
White head (U.S. Pat. No. 9,071,062) – Systems and methods for dipole enhanced inductive power transfer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858